GLOBAL
TESSERA TECHNOLOGIES, INC.
2003 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT
Tessera Technologies, Inc., a Delaware corporation (the “Company”), pursuant to
its 2003 Equity Incentive Plan (as amended to date, the “Plan”), hereby grants
to the holder listed below (“Participant”), an award of restricted stock units
(“RSUs”) representing a right to receive a number of shares of the Company’s
common stock, par value $0.001 (the “Shares”). This award for RSUs (this
“Award”) is subject to all of the terms and conditions as set forth herein and
in the Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“RSU Agreement”) and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the RSU Agreement.
Participant:
 
Employee ID:
 
Grant Date:
 
Vesting Commencement Date:
 
Total Number of Shares Represented by the RSUs:
 
Vesting Schedule:
The Award shall vest as set forth on Exhibit B attached hereto.
Distribution Schedule:
The RSUs shall be distributable as they vest pursuant to the Vesting Schedule in
accordance with Section 2.1(c) of the RSU Agreement.



ELECTRONIC ACCEPTANCE OF AWARD:


By clicking on the "ACCEPT" box on the "Grant Acceptance: View/Accept Grant"
Page, Participant agrees to be bound by the terms and conditions of the Plan,
the RSU Agreement and this Grant Notice. Participant acknowledges that he or she
has reviewed the RSU Agreement, the Plan and this Grant Notice in their
entirety, each of which are posted on www.etrade.com, and has had an opportunity
to obtain the advice of counsel prior to executing this Grant Notice and fully
understands all provisions of this Grant Notice, the RSU Agreement and the Plan.
Participant further acknowledges that he or she has been provided with a copy of
the prospectus for the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of
the Plan upon any questions arising under the Plan, this Grant Notice or the RSU
Agreement. Below are instructions on how to access the Plan and the prospectus:
1. Log into your E*TRADE account.
2. Click on Employee Stock Plans.
3. Click on Company Info.
4. Click on Documents.
5. Click on 2003 Plan.


EXHIBIT A

TESSERA TECHNOLOGIES, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “RSU Agreement”) is
attached, Tessera Technologies, Inc., a Delaware corporation (the “Company”),
has granted to Participant the number of RSUs under the Company’s 2003 Equity
Incentive Plan (as amended to date, the “Plan”) as set forth in the Grant
Notice.
ARTICLE I.
GENERAL
1.1    Definitions. All capitalized terms used in this RSU Agreement without
definition shall have the meanings ascribed in the Plan and the Grant Notice.
1.2    Incorporation of Terms of Plan. The Award and this RSU Agreement are
subject to the Plan, the terms and conditions of which are incorporated herein
by reference. In the event of any inconsistency between the Plan and this RSU
Agreement, the terms of the Plan shall control.
ARTICLE II.    
RSU AWARD
2.1    RSU Award.
(a)    Award. The Company hereby grants to Participant the right to receive the
number of RSUs set forth in the Grant Notice, subject to all of the terms and
conditions set forth in this RSU Agreement, the Grant Notice and the Plan. Each
RSU represents the right to receive one Share. Participant is a Service
Provider. Prior to actual issuance of any Shares, the Award represents an
unsecured obligation of the Company, payable only from the general assets of the
Company.
(b)    Vesting. The RSUs shall vest in accordance with the Vesting Schedule set
forth in the Grant Notice. Unless and until the RSUs have vested in accordance
with the vesting schedule set forth in the Grant Notice, Participant will have
no right to any distribution with respect to such RSUs. In the event Participant
ceases to be a Service Provider for any reason prior to the vesting of all of
the RSUs, any unvested RSUs will terminate automatically without any further
action by the Company and be forfeited without further notice and at no cost to
the Company.
(c)    Distribution of Stock.
(i)    Shares shall be distributed to Participant (or in the event of
Participant’s death, to his or her estate) with respect to such Participant’s
vested RSUs granted to Participant pursuant to this RSU Agreement, subject to
the terms and provisions of the Plan and this RSU Agreement, within thirty (30)
days following each vesting date as the RSUs vest pursuant to the Vesting
Schedule set forth in the Grant Notice.
(ii)    All distributions shall be made by the Company in the form of whole
shares of Common Stock.
(iii)    Notwithstanding the foregoing, Shares shall be issuable with respect to
the RSUs at such times and upon such events as are specified in this RSU
Agreement only to the extent issuance under such terms will not cause the RSUs
or such Shares to be includible in the gross income of Participant under Section
409A of the Code prior to such times or the occurrence of such events, as
permitted by the Code and the regulations and other guidance thereunder.
(d)    Generally. Shares issued under the Award shall be issued to Participant
or Participant’s beneficiaries, as the case may be, at the sole discretion of
the Administrator, in either (i) uncertificated form, with the Shares recorded
in the name of Participant in the books and records of the Company’s transfer
agent with appropriate notations regarding the restrictions on transfer imposed
pursuant to this RSU Agreement; or (ii) certificate form.
2.2    Tax Indemnity. Notwithstanding any other provision of this RSU Agreement:
(a)    Participant agrees to indemnify and keep indemnified the Company, any
Subsidiary and Participant’s employing company, if different, and their
affiliates (collectively, the “Company Group”) from and against any liability
for or obligation to pay any Tax Liability (as defined below) that is
attributable to the vesting or distribution of the RSUs, the disposal of any
Shares issued pursuant to the distribution of the RSUs or otherwise pursuant to
this RSU Agreement. No Shares shall be issued or delivered to Participant or his
or her legal representative unless and until Participant or his or her legal
representative shall have paid to the Company the full amount of any Tax
Liability; provided that no payment shall be delayed under this Section 2.2(a)
if such delay will result in a violation of Section 409A of the Code.
(b)    The Company Group shall be entitled to withhold taxes (if required)
according to the requirements under applicable laws, rules and regulations,
including withholding taxes at source. The Company Group may withhold or
Participant may make such payment in one or more of the forms specified below:


(i)     by cash or check made payable to the Company or the member of the
Company Group with respect to which the withholding obligation arises;
 
(ii)     by the deduction of such amount from other compensation payable to
Participant;


(iii)    with respect to any tax withholding obligation arising in connection
with the distribution of the RSUs, with the consent of the Administrator, by
requesting that the Company or the member of the Company Group with respect to
which the withholding obligation arises withhold a net number of vested Shares
otherwise issuable pursuant to the RSUs having a then current Fair Market Value
not exceeding the Tax Liability;
(iv)     with respect to any tax withholding obligation arising in connection
with the distribution of the RSUs, with the consent of the Administrator, by
tendering to the Company vested Shares held for the requisite period necessary
to avoid a charge to the Company's earnings for financial reporting purposes, as
determined by the Administrator, having a Fair Market Value on the date of
surrender not exceeding the Tax Liability;


(v)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Participant pursuant to the RSUs, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company and/or the member of the Company Group with respect to which the
withholding obligation arises; provided that payment of such proceeds is then
made to the Company and/or such member of the Company Group at such time as may
be required by the Administrator, but in any event not later than the settlement
of such sale; or


(vi)     in any combination of the foregoing.
(c)    With respect to any withholding taxes arising in connection with the
RSUs, in the event Participant does not provide timely payment of all sums
required pursuant to Section 2.2(b), the Company Group shall have the right, but
not the obligation, to treat such failure as an election by Participant to
satisfy all or any portion of Participant's required payment obligation pursuant
to Section 2.2(b)(iii) above. In the event any tax withholding obligation
arising in connection with the RSUs will be satisfied under Section 2.2(b)(iii),
then the Company may elect to instruct any brokerage firm determined acceptable
to the Company for such purpose to sell on Participant's behalf a whole number
of shares from those Shares then issuable to Participant pursuant to the RSUs as
the Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the tax withholding obligation and to remit the proceeds of such sale to
the Company and/or the member of the Company Group with respect to which the
withholding obligation arises. Participant's acceptance of this Award
constitutes Participant's instruction and authorization to the Company and such
brokerage firm to complete the transactions described in this Section 2.2(c),
including the transactions described in the previous sentence, as applicable.
(d)    For purposes of this Agreement, Participant's “Tax Liability” shall mean
(i) all federal, state, local and foreign withholding or other taxes applicable
to Participant's taxable income, plus (ii) if permitted under the laws of the
jurisdiction in which Participant resides, any liability of the Company Group
for income tax, withholding tax and any social security contributions, payroll
tax, fringe benefit tax, payment on account obligation or other employment
related taxes in any jurisdiction, in each case that may arise as a result of
(w) the grant, vesting or settlement of the RSU, (x) the issuance to Participant
of Shares on the vesting or settlement of the RSU, (y) the disposition of any
Shares that were the subject of the RSU, or (z) any other transactions
contemplated by this Agreement. To avoid negative accounting treatment, the
Company shall withhold for the Tax Liability based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes.
2.3    Conditions to Issuance of Certificates. The Company shall not be required
to issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions: (a) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (b) the
completion of any registration or other qualification of the Shares under any
state, federal or foreign law or under rulings or regulations of the U.S.
Securities and Exchange Commission or other governmental regulatory body, which
the Administrator shall, in its sole and absolute discretion, deem necessary and
advisable, (c) the obtaining of any approval or other clearance from any state,
federal or foreign governmental agency that the Administrator shall, in its
absolute discretion, determine to be necessary or advisable, (d) the lapse of
any such reasonable period of time following the date the RSUs vest as the
Administrator may from time to time establish for reasons of administrative
convenience, and (e) Participant’s satisfaction of his or her obligations under
Section 2.2.
ARTICLE III.    
OTHER PROVISIONS
3.1    Tax Representations. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this RSU
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own Tax Liability that may arise as a result of this investment or
the transactions contemplated by this RSU Agreement.
3.2    RSUs Not Transferable. None of the Award and the rights conveyed
hereunder, including the right to receive Shares upon the vesting of the RSUs,
or any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
3.3    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant shall have any of the rights or privileges of a
shareholder of the Company in respect of any Shares issuable hereunder unless
and until certificates representing such Shares (which may be in uncertificated
form) will have been issued and recorded on the books and records of the Company
or its transfer agents or registrars, and delivered to Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, Participant shall have all the rights of a shareholder
of the Company, including with respect to the right to vote the Shares and the
right to receive any cash or share dividends or other distributions paid to or
made with respect to the Shares.  
3.4    Not a Contract of Employment. Notwithstanding any other provision of this
Agreement or the Plan:
(a)    The Plan shall not form part of any contract of employment between the
Company Group and Participant;
(b)    Unless expressly so provided in his or her contract of employment,
Participant has no right or entitlement to be granted an Award or any
expectation that an Award might be made to him or her, whether subject to any
conditions or at all;
(c)    The benefit to Participant of participation in the Plan (including, in
particular but not by way of limitation, any Awards held by him or her) shall
not form any part of his or her remuneration or count as his remuneration for
any purpose and shall not be pensionable;
(d)    The rights or opportunity granted to Participant on the making of an
Award shall not give Participant any rights or additional rights, and if
Participant ceases to be employed by the Company Group, Participant shall not be
entitled to compensation for the loss of any right or benefit or prospective
right or benefit under the Plan (including, in particular but not by way of
limitation, any Awards held by him or her which lapse by reason of his ceasing
to be employed by the Company Group) whether by way of damages for unfair
dismissal, wrongful dismissal, breach of contract or otherwise;
(e)    The rights or opportunity granted to Participant on the making of an
Award shall not give Participant any rights or additional rights in respect of
any pension scheme operated by the Company Group;
(f)    Participant shall not be entitled to any compensation or damages for any
loss or potential loss which he may suffer by reason of being unable to acquire
or retain shares of Stock, or any interest in shares of Stock pursuant to an
Award in consequence of the loss or termination of his office or employment with
the Company Group for any reason whatsoever (whether or not the termination is
ultimately held to be wrongful or unfair); and
(g)    By accepting the grant of the Award and not renouncing it, Participant is
deemed to have agreed to the provisions of this Section 3.4.
3.5    Governing Law and Jurisdiction. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this RSU Agreement regardless of the law that might be applied
under principles of conflicts of laws. The courts of the State of California
shall have jurisdiction to settle any dispute which may arise out of, or in
connection with, the Plan. The jurisdiction agreement contained in this Section
3.5 is made for the benefit of the Company and its Parents and Subsidiaries
only, which accordingly retains the right to bring proceedings in any other
court of competent jurisdiction. By accepting the grant of an Award and not
renouncing it, Participant is deemed to have agreed to submit to such
jurisdiction.
3.6    Conformity to Securities Laws. Participant acknowledges that the Plan and
this RSU Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including, without limitation, Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Award is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this RSU Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
3.7    Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given when sent via email or upon
personal delivery or upon deposit in the United States mail by certified mail,
with postage and fees prepaid, addressed to Participant to his or her address
shown in the Company records, and to the Company at its principal executive
office. Notices required or permitted hereunder shall be given in writing and
shall be deemed effectively given when sent via email or upon personal delivery
or upon deposit in the United States mail by certified mail, with postage and
fees prepaid, addressed to Participant to his or her address shown in the
Company records, and to the Company at its principal executive office. By a
notice given pursuant to this Section 3.7, either party may hereafter designate
a different address for notices to be given to that party.
3.8    Successors and Assigns. The Company may assign any of its rights under
this RSU Agreement to single or multiple assignees, and this RSU Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this RSU Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.
3.9    Section 409A. This RSU Agreement is not intended to provide for any
deferral of compensation subject to Section 409A of the Code, and, accordingly,
the amounts payable hereunder shall be paid no later than the later of: (i) the
fifteenth (15th) day of the third month following Participant’s first taxable
year in which such severance benefit is no longer subject to a substantial risk
of forfeiture, and (ii) the fifteenth (15th) day of the third month following
first taxable year of the Company in which such severance benefit is no longer
subject to substantial risk of forfeiture, as determined in accordance with Code
Section 409A and any Treasury Regulations and other guidance issued thereunder.
To the extent applicable, this RSU Agreement shall be interpreted in accordance
with Code Section 409A and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any other provision of
the Plan, this RSU Agreement and the Grant Notice, if at any time the
Administrator determines that this Award (or any portion thereof) may be subject
to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Participant or any other person
for failure to do so) to adopt such amendments to the Plan, this RSU Agreement
or the Grant Notice, or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Administrator determines are necessary or appropriate for this
Award either to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment that Participant may be eligible to receive
under this RSU Agreement shall be treated as a separate and distinct payment.
3.10    Data Protection. Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this document by and among, as
applicable, the Company Group for the exclusive purpose of implementing,
administering and managing his or her participation in the Plan. Participant
understands that the Company Group holds certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares of stock or directorships
held in the Company, details of all options or any other entitlement to Shares
of stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”).
Participant understands that Data will be transferred to E*TRADE and/or to such
other stock plan service provider as may be selected by the Company, which is
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere (and, if Participant is a resident of a member
state of the European Union, may be outside the European Economic Area) and that
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that he or she may request a list with the names and addresses of all recipients
of the Data by contacting Participant’s local human resources representative.
Participant authorizes the Company Group, E*TRADE and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant’s local human
resources representative. Participant understands, however, that refusing or
withdrawing consent may affect Participant’s ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, Participant understands that he or she may contact the U.S. human
resources representative. This Section applies to information held, used or
disclosed in any medium.


3.11    Forfeiture and Claw-Back Provisions. Participant hereby acknowledges and
agrees that the Award is subject to the provisions of Section 23 of the Plan.
3.12    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of withholding taxes as provided in
Section 2.2(a)(iii) or (v): (a) any Shares to be sold through a broker-assisted
sale will be sold on the day the tax withholding obligation arises or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other participants in the Plan in which all participants receive an average
price; (c) Participant will be responsible for all broker’s fees and other costs
of sale, and Participant agrees to indemnify and hold the Company harmless from
any losses, costs, damages, or expenses relating to any such sale; (d) to the
extent the proceeds of such sale exceed the applicable tax withholding
obligation, the Company agrees to pay such excess in cash to Participant as soon
as reasonably practicable; (e) Participant acknowledges that the Company or its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the applicable tax withholding obligation; and (f) in the event the proceeds of
such sale are insufficient to satisfy the applicable tax withholding obligation,
Participant agrees to pay immediately upon demand to the Company or its
Subsidiary with respect to which the tax withholding obligation arises an amount
in cash sufficient to satisfy any remaining portion of the Company’s or the
applicable Subsidiary’s tax withholding obligation.
3.13    Provision Applicable to United Kingdom Residents.
(a)    Notwithstanding anything to the contrary in the Plan or this Agreement,
in the United Kingdom only Employees of the Company or any Parent or
Subsidiaries are eligible to be granted RSUs. Other persons who are not
Employees are not eligible to receive RSUs in the United Kingdom. This Agreement
forms the rules of the employee share scheme applicable to, amongst others, the
United Kingdom-based Employees of the Company and any Parent or Subsidiaries.
All Awards granted to Employees of the Company or any Parent or Subsidiaries who
are based in the United Kingdom will be granted on similar terms.
(b)    If Participant is a resident of the United Kingdom, then Participant’s
“Tax Liability” shall also include Participant’s National Insurance
Contributions or any National Insurance Contributions of the Company Group that
are attributable to the vesting or distribution of the RSUs or otherwise
pursuant to this RSU Agreement. In addition, at the discretion of the Company,
the RSUs will not vest until Participant has entered into an election with the
Company (or such other member of the Company Group that is Participant’s
employer) (as appropriate) in a form approved by the Company and Her Majesty’s
Revenue & Customs (a “Joint Election”) under which any liability of the Company
Group for the employer’s National Insurance contributions arising in respect of
the vesting or distribution of the RSUs, the disposal of any Shares issued
pursuant to the distribution of the RSUs or otherwise pursuant to this RSU
Agreement is transferred to and met by Participant.
3.14    Language. If Participant has have received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
3.15    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
3.16    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on his or her country of residence, Participant may be subject
to insider trading restrictions and/or market abuse laws, which may affect his
or her ability to acquire or sell Shares or rights to Shares under the Plan
during such times when Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant's country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Participant further acknowledges that it is Participant's
responsibility to comply with any applicable restrictions, and Participant is
advised to speak to his or her personal advisor on this matter.


EXHIBIT B
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

VESTING SCHEDULE
q    Twenty-five percent (25%) of the RSUs shall vest on each of the first,
second, third and fourth anniversaries of the Grant Date, subject to Holder’s
continued service as a Service Provider on each such date, so that all of the
RSUs shall be vested four (4) years after the original Grant Date.
q Other:
                                                                                                                                                    











SD\1581085.3